USCA4 Appeal: 22-6083      Doc: 12         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6083


        DAVID E. HILL,

                            Plaintiff - Appellant,

                     v.

        PAUL J. MCNULTY, U.S. District Attorney; ROBERT SPENCER, Asst. U.S.
        Attorney; KAREN NESTER, FBI Agent; PAUL TIMKO, FBI Agent; JANE DOE,
        Warden, D.C. Jail; JOHN DOE, Correctional Officer; JOHN DOE, Correctional
        Officer; JANE DOE, Correctional Officer; ALEXANDRIA DISTRICT
        ATTORNEY’S OFFICE, U.S. Attorney Office; GERALD B. LEE, Former Judge,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00112-CMH-TCB)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        David Hill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6083      Doc: 12         Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               David E. Hill appeals the district court’s order denying relief on several

        postjudgment motions in Hill’s civil action filed pursuant to Bivens v. Six Unknown Named

        Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Upon review of the record, we

        discern no reversible error in the court’s rulings. Accordingly, we affirm. Hill v. McNulty,

        No. 1:21-cv-00112-CMH-TCB (E.D. Va. filed Dec. 9, 2021 & entered Dec. 10, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                     2